ANTARES PHARMA, INC.
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 3rd
day of March, 2008 (the “Effective Date”) by and between Antares Pharma, Inc., a
Delaware corporation (the “Company”), and Kaushik Dave (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company desires to secure for itself the services of the Executive,
and the Executive wishes to furnish such services to the Company, on the terms,
and subject to the conditions, hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:
 
1. Employment.
 
(a) Term.  The initial term of this Agreement shall begin on the Effective Date
and continue until the one-year anniversary thereof, unless sooner terminated by
either party as hereinafter provided.  In addition, the term of this Agreement
shall automatically renew for periods of one (1) year unless either party gives
written notice to the other party at least ninety (90) days prior to the end of
the Term or at least ninety (90) days prior to the end of any one (1) year
renewal period that the Agreement shall not be further extended.  The period
commencing on the Effective Date and ending on the date on which the term of the
Executive’s employment under this Agreement terminates is referred to herein as
the “Term.”
 
(b) Duties.  During the Term, the Executive shall be employed by the Company as
the Vice President of Clinical and Regulatory Affairs of the Company with the
duties, responsibilities and authority commensurate therewith, including
clinical trials, participation in new product development , FDA, EMEA and
related regulatory matters, evaluation of product and company M&A opportunities
etc. The Board of Directors of the Company (the “Board”), in consultation with
the Chief Executive Officer (the “CEO”), shall review the foregoing title and
duties for accomplishment of near term goals established after the expiration of
the six (6)-month period following the Effective Date.  Upon such review, such
title and duties may be adjusted as the Board deems appropriate.  The Executive
shall report to the CEO with dotted line reporting to the head of the Pharma
Division and shall perform all duties and accept all responsibilities incident
to such position as may be reasonably assigned to him by the CEO.
 
(c) Best Efforts.  During the Term, the Executive shall devote his best efforts
and full time and attention to promote the business and affairs of the Company,
and may not, without the prior written consent of the Company, operate,
participate in the management, operations or control of, or act as an employee,
officer, consultant, agent or representative of, any type of business or service
(other than as an employee of the Company).  It shall not be deemed a violation
of the foregoing for the Executive to (i) act or serve as a director, trustee or
committee member of any civic or charitable organization; (ii) manage his
personal, financial and legal
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
 
affairs; (iii) act as a consultant to Apollo Biosciences, a private oncology
company or (iv) serve as a director of an organization that is not a civic or
charitable organization with the consent of the Board, which consent shall not
be unreasonably withheld, in all cases so long as such activities (described in
clauses (i), (ii) (iii) and (iv)) are permitted under the Company’s code of
conduct and employment policies and do not materially interfere with or conflict
with his obligations to the Company hereunder, including, without limitation,
obligations pursuant to Section 5 below.
 
2. Compensation.
 
(a) Base Salary.  During the Term, the Company shall pay the Executive a base
salary (“Base Salary”) at the annual rate of $240,000, which shall be paid in
accordance with the Company’s normal payroll practices.  The amount of the
Executive’s Base Salary shall be reviewed by the Compensation Committee of the
Board (the “Compensation Committee”) after the expiration of the six (6)-month
period following the Effective Date, and at the approval of the Compensation
Committee, subject to increase (but not decrease) based upon the performance of
the Executive and the Company.  After the expiration of the six (6)-month period
following the Effective Date, the Executive’s Base Salary shall be subject to
review and increase by the Compensation Committee during the Term in accordance
with the Company’s normal compensation and performance review policies for
senior level executives generally.
 
(b) Bonus.  In addition to the Executive’s Base Salary, the Executive shall be
eligible to receive a bonus for each calendar year during the Term based on
attainment of certain individual and corporate performance goals and targets
(the “Annual Bonus”).  The performance goals and targets shall be determined by
the Compensation Committee, in consultation with the CEO.  Once determined, the
applicable performance goals and targets shall be communicated to the Executive
in writing as soon as reasonably practicable following the Compensation
Committee’s determination of the applicable goals and targets but not later than
March 1 of each calendar year.  Notwithstanding the preceding two sentences, the
performance goals and targets with respect to the Annual Bonus for the first
calendar year following the Effective Date shall be determined by the
Compensation Committee in consultation with the CEO and the Executive within
thirty (30) days of the Effective Date.  The Executive shall be eligible to
receive a target Annual Bonus for any calendar year during the Term in the range
of 20% to 35% of his Base Salary based on the level of achievement of the
applicable performance goals and targets.  The Compensation Committee shall
determine in its sole discretion whether and to what extent the applicable
performance goals and targets have been achieved and the amount of the
Executive’s Annual Bonus, if any.  Any Annual Bonus earned and payable to the
Executive hereunder shall be paid on or after January 1 but not later than March
15 of the calendar year following the calendar year for which the Annual Bonus
is earned.
 
(c) Signing Bonus.  The Executive shall be entitled to a one –time signing bonus
of $10,000 to be paid in a lump sum upon the Executive’s execution of this
Agreement and his commencing employment with the Company, subject to withholding
and other applicable taxes.
 
(d) Additional Bonus.  The Executive shall also be entitled to an additional
bonus in the aggregate amount of $30,000 (the “Additional Bonus”) to be paid in
a lump sum, subject to withholding and other applicable taxes as follows: (i)
$20,000 upon the Executive’s execution of
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
this Agreement and his commencing employment with the Company, and (ii) $10,000
on the first payroll date that occurs after the date that is six (6) months
following the Effective Date if the Executive is employed by the Company on such
date; provided, however, that the Executive shall be required to repay to the
Company the full amount of the Additional Bonus or any portion thereof that has
been paid to the Executive (less the amount withheld by the Company for taxes
and other withholding requirements at the time of payment) if the Executive
ceases to be employed by the Company for any reason within the one (1)-year
period following the Effective Date.  Such repayment shall be made within thirty
(30) days of the date of the Executive’s termination of employment with the
Company.
 
(e) Equity Compensation.
 
(i) Stock Option Grant.  At the meeting of the Compensation Committee next
following the Effective Date, pursuant to the Antares Pharma, Inc. 2006 Equity
Incentive Plan, as amended from time to time (the “2006 Equity Plan”) (or
successor plan), the Executive shall be granted an incentive stock option to
purchase 125,000 shares of common stock of the Company, $0.01 par value (the
“Stock”) at an exercise price equal to the closing price of the Stock on the
date of grant, subject to the terms and conditions of the 2006 Equity Plan (or a
successor plan) and the Stock Option Agreement attached here to as Exhibit
A.  The option shall vest 33-1/3% annually in 8.33% installments each calendar
quarter until the option is fully vested.
 
(ii) Performance Stock Grant.  In addition, at the meeting of the Compensation
Committee next following the Effective Date, the Executive shall be granted a
performance stock grant pursuant to which the Executive shall be eligible to
receive up to 175,000 shares of Stock based upon the attainment of performance
criteria as determined by the Compensation Committee; provided that the
Executive is employed by, or providing service to, the Company at the time of
the applicable event (the “Performance Stock Grant”).  The performance criteria
applicable to the Performance Stock Grant shall be established by the
Compensation Committee in consultation with the CEO and set forth in the award
agreement evidencing such Grant.  The Performance Stock Grant shall be granted
under the 2006 Equity Plan (or a successor plan) and be subject in all respects
to the 2006 Equity Plan (or a successor plan) and the award agreement evidencing
such Grant.
 
(iii) Additional Grants.  During the Term, the Executive shall also be eligible
to participate in any long-term equity incentive programs established by the
Company for its senior level executives generally, including the 2006 Equity
Plan, at levels determined by the Compensation Committee in its sole discretion,
commensurate with the Executive’s position.
 
(f) Vacation.  During the Term, the Executive shall be entitled to vacation,
holiday and sick leave at levels commensurate with those provided to other
executives of the Company, in accordance with the Company’s vacation, holiday
and other pay-for-time-not worked policies; provided, however that the Executive
shall be entitled to not less than four (4) weeks paid vacation each calendar
year, prorated in respect of any period of employment of less than twelve (12)
months in a calendar year.  Such paid time off may be carried over from year to
year to the extent permitted in accordance with standard Company policy and
shall be paid to the extent accrued (and to the extent not used) as of the
Executive’s termination of employment.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
(g) Employee Benefits.  The Executive shall be entitled to participate in the
Company’s health, life insurance, long and short-term disability, dental,
retirement, savings, flexible spending accounts and medical programs, if any,
pursuant to their respective terms and conditions.  Nothing in this Agreement
shall preclude the Company or any parent, subsidiary or affiliate of the Company
from terminating or amending any employee benefit plan or program from time to
time after the Effective Date.
 
(h) Expense Reimbursement.  During the Term, the Company shall reimburse the
Executive, in accordance with the policies and practices of the Company in
effect from time to time, for all reasonable and necessary traveling expenses
and other disbursements incurred by him for or on behalf of the Company in
connection with the performance of his duties hereunder upon presentation by the
Executive to the Company of appropriate documentation thereof.
 
(i) Automobile Allowance.  During the Term, the Company shall pay the Executive
a monthly car allowance equal to $500 per month, which amount can be applied to
a lease of an automobile of the Executive’s choosing or can be paid to the
Executive as reimbursement for expenses and depreciation associated with the
Executive’s ownership and maintenance of an automobile.  This allowance is
subject to review and adjustment by the Compensation Committee from time to
time.
 
3. Termination of Employment.
 
(a) Termination for Cause.  The Company may terminate the Executive’s employment
hereunder at any time for Cause (as defined below) upon written notice to the
Executive (as described below), in which event all payments under this Agreement
shall cease, except for any amounts earned, accrued and owing, but not yet paid
under Section 2 above (with the exception of automobile-related expenses) and
any benefits accrued and due under any applicable benefit plans and programs of
the Company.  For purposes of this Agreement, the term “Cause” shall mean any of
the following grounds for termination of the Executive’s employment: (i)  the
Executive’s knowing dishonesty or fraud committed in connection with the
Executive’s employment; (ii) theft, misappropriation or embezzlement by the
Executive of the Company’s funds; (iii) the Executive’s conviction of or a plea
of guilty or nolo contendere to any felony, a crime involving fraud or
misrepresentation, or any other crime (whether or not connected with his
employment) the effect of which is likely to adversely affect the Company or its
parents, subsidiaries or affiliates; (iv) a material breach by the Executive of
any of the provisions or covenants set forth in this Agreement that is not cured
within thirty (30) days after the date the Company provides notice of such
material breach; provided, however, that the Executive shall have an opportunity
to cure such breach only to the extent such breach is curable, as determined by
the Board in its sole discretion.
 
(b) Voluntary Resignation.  The Executive may voluntarily terminate his
employment upon thirty (30) days advance written notice to the Company.  In such
event, after the effective date of such termination, no payments shall be due
under this Agreement, except that the Executive shall be entitled to any amounts
earned, accrued and owing, but not yet paid under Section 2 above (with the
exception of automobile-related expenses) and any benefits accrued and due under
any applicable benefit plans and programs of the Company.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Termination Without Cause; Non-Renewal.  The Company may terminate the
Executive’s employment with the Company at any time without Cause (as defined in
subsection 3(a) above) upon not less than thirty (30) days’ prior written notice
to the Executive.  Upon termination of the Executive ’s employment by the
Company under this Section 3(c) or the Company elects not to renew the Term
under subsection 1(a) above, either before or after a Change in Control (as
defined in the 2006 Equity Plan (or a successor plan)), if the Executive
executes and does not revoke a written release, in a form acceptable to the
Company, in its sole discretion, of any and all claims against the Company and
all related parties with respect to all matters arising out of the Executive’s
employment by the Company, or the termination thereof (other than claims for any
entitlements under the terms of this Agreement or under any plans or programs of
the Company under which the Executive has accrued and is due a benefit) (the
“Release”), and so long as the Executive continues to comply with the provisions
of the Confidentiality and Invention Assignment Agreement (as defined in
subsection 5(a) below) and restrictive covenants and representations in Section
5 below, the Executive shall be entitled to receive, in lieu of any other
payments due under any severance plan or program for employees or executives, a
severance payment equal to six (6) months of the Executive’s Base Salary at the
rate in effect immediately prior to the Executive’s termination of employment,
less applicable tax withholding, paid in equal monthly installments beginning on
the first payroll date after the expiration of the thirty (30)-day period
following the date of the Executive’s termination of employment and each payroll
date thereafter until fully paid, in accordance with the Company’s regular
payroll practices.  The Executive shall also be entitled to any amounts earned,
accrued and owing but not yet paid under Section 2 above and any benefits
accrued and due under any applicable benefit plans and programs of the Company.
 
(d) Death or Disability.  The Executive’s employment hereunder shall terminate
upon the Executive’s death or termination of employment by the Company on
account of his Disability (as defined below), subject to the requirements of
applicable law.  If the Company terminates the Executive’s employment because of
death or Disability, no payments shall be due under this Agreement, except that
the Executive (or in the event of the Executive’s death, the Executive’s
executor, legal representative, administrator or designated beneficiary, as
applicable), shall be entitled to receive any amounts earned, accrued and owing
but not yet paid under Section 2 above and any benefits accrued and due under
any applicable benefit plans and programs of the Company.  For purposes of this
Agreement, the term “Disability” shall mean such physical or mental illness or
incapacity of the Executive as shall (i) prevent him from substantially
performing his customary services and duties to the Company, and (ii) continue
for periods aggregating more than sixty (60) days in any six (6)-month
period.  The Company shall determine whether there is a Disability after
consultation with a qualified, independent physician.  The Executive shall
cooperate with the Company, including making himself reasonably available for
examination by physicians at the Company’s request, to determine whether or not
he has incurred a Disability.  The Executive’s failure (other than a failure
caused by the Disability) to cooperate with the Company in a determination of
Disability shall be treated as the Executive’s voluntary resignation from the
Company.
 
4. Section 409A.
 
(a) Compliance with Section 409A.  This Agreement shall be interpreted to avoid
any penalty sanctions under section 409A of the Internal Revenue Code of 1986,
as amended (the
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Code”).  If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed.  For purposes of section 409A of the
Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” within the meaning
of such term under section 409A of the Code, each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments.  In no event shall the Executive, directly or
indirectly, designate the calendar year of payment.  All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
 
(b) Payment Delay.  Notwithstanding any provision in this Agreement to the
contrary, if at the time of the Executive’s separation from service with the
Company, the Company has securities which are publicly-traded on an established
securities market and the Executive is a “specified employee” (as defined in
section 409A of the Code) and it is necessary to postpone the commencement of
any severance payments otherwise payable pursuant to this Agreement as a result
of such separation from service to prevent any accelerated or additional tax
under section 409A of the Code, then the Company will postpone the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to the Executive) that
are not otherwise exempt from section 409A of the Code, until the first payroll
date that occurs after the date that is six (6) months following the Executive’s
separation from service with the Company.  If any payments are postponed due to
such requirements, such postponed amounts will be paid in a lump sum to the
Executive on the first payroll date that occurs after the date that is six (6)
months following the Executive’s separation from service with the Company.  If
the Executive dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Executive’s estate within
sixty (60) days after the date of the Executive’s death.
 
5. Restrictive Covenants and Representations.
 
(a) Confidential Information.  As a condition to the commencement of his
employment hereunder, the Executive agrees to enter into the Company’s standard
Confidential Information and Invention Assignment Agreement, attached hereto as
Exhibit B (the “Confidentiality and Invention Assignment Agreement”), prior to
commencing employment hereunder, all of which are hereby incorporated into this
Agreement by reference.  The Executive hereby agrees that, during the Term and
thereafter, the Executive shall hold in strict confidence any proprietary or
Confidential Information (as defined below) related to the Company and its
parents, subsidiaries and affiliates, except that he may disclose such
information pursuant to law,
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
court order, regulation or similar order.  For purposes of this Agreement, the
term “Confidential Information” shall mean all information of the Company or any
of its parents, subsidiaries and affiliates (in whatever form) which is not
generally known to the public, including without limitation any inventions,
processes, methods of distribution, customer lists or trade secrets.  The
Executive hereby agrees that, upon the termination of this Agreement, he shall
not take, without the prior written consent of the Company, any document (in
whatever form) of the Company or its parents, subsidiaries or affiliates, which
is of a confidential nature relating to the Company or its parents, subsidiaries
or affiliates, or, without limitation, relating to its or their methods of
distribution, or any description of any formulas or secret processes and will
return any such information (in whatever form) then in his possession.
 
(b) Non-Competition.  The Executive hereby acknowledges that during his
employment with the Company, the Executive will become familiar with trade
secrets and other Confidential Information concerning the Company, its
subsidiaries and their respective predecessors, and that the Executive’s
services will be of special, unique and extraordinary value to the
Company.  Accordingly, the Executive hereby agrees that at any time during the
Term, and for a period of six months after the Executive’s date of termination
of employment for any reason (such six-month period referred to as the
“Restriction Period”), the Executive will not, directly or indirectly, own,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business involving or related to (directly or indirectly)
the research, development, marketing and/or sale or other delivery of
transdermal gel products, oral disintegrating tablets and/or needle-free
injection devices, within any geographical area in which, as of the date of the
Executive’s termination of employment, the Company or its subsidiaries engage in
business or demonstrably plan to engage in businesses.
 
(c) Non-Solicitation.  The Executive hereby agrees that during the Term and the
Restriction Period, (i) the Executive will not, directly or indirectly through
another entity, induce or attempt to induce any employee of the Company or its
subsidiaries to leave the employ of the Company or its subsidiaries, or in any
way interfere with the relationship between the Company or its subsidiaries and
any employee thereof or otherwise employ or receive the services of an
individual who was an employee of the Company or its subsidiaries at any time
during such Non-Solicitation Period, except any such individual whose employment
has been terminated by the Company and (ii) the Executive will not induce or
attempt to induce any customer, supplier, client, broker, licensee or other
business relation of the Company or its subsidiaries to cease doing business
with the Company or its subsidiaries.
 
(d) Return of Property.  Upon termination of the Executive’s employment with the
Company for any reason whatsoever, voluntarily or involuntarily (and in all
events within five (5) days of the Executive’s date of termination), and at any
earlier time the Company requests, the Executive will deliver to the person
designated by the Company all originals and copies of all documents and property
of the Company in the Executive’s possession, under the Executive’s control or
to which the Executive may have access, including but not limited to, any
office, computing or communications equipment (e.g., laptop computer, facsimile
machine, printer, cellular phone, etc.) that he has had or has been using, and
any business or business-related files that he has had in his possession.  The
Executive will not reproduce or appropriate for the Executive’s own use, or for
the use of others, any property, Confidential Information or
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
Company inventions, and shall remove from any personal computing or
communications equipment all information relating to the Company.
 
(e) Non-Disparagement.  The Executive agrees that the Executive will not
disparage the Company, its subsidiaries and parents, and their respective
Executives, directors, investors, employees, and agents, and its and their
respective successors and assigns, heirs, executors, and administrators, or make
any public statement reflecting negatively on the Company, its subsidiaries and
parents, and their respective officers, directors, investors, employees, and
agents, and its and their respective successors and assigns, heirs, executors,
and administrators, to third parties, including, but not limited to, any matters
relating to the operation or management of the Company, irrespective of the
truthfulness or falsity of such statement, except as may otherwise be required
by applicable law or compelled by process of law.  The Company shall not make
any disparaging or negative remarks, either oral or in writing, regarding the
Executive.
 
(f) Cooperation.  During the Term and thereafter, the Executive shall cooperate
with the Company and its parents, subsidiaries and affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of the Executive’s duties and responsibilities to the Company during the
Term (including, without limitation, the Executive being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may come into the
Executive’s possession during the Term); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with the
Executive’s personal schedule or ability to engage in gainful employment.  In
the event the Company requires the Executive’s cooperation in accordance with
this subsection 5(f), the Company shall reimburse the Executive for reasonable
out-of-pocket expenses (including travel, lodging and meals and reasonable
attorneys’ fees) incurred by the Executive in connection with such cooperation,
subject to reasonable documentation.
 
(g) Executive Representations.
 
(i) The Executive represents and warrants to the Company that there are no
restrictions, agreements or understandings whatsoever to which the Executive is
a party which would prevent or make unlawful the Executive’s execution of this
Agreement or the Executive’s employment hereunder, which is or would be
inconsistent or in conflict with this Agreement or the Executive’s employment
hereunder, or would prevent, limit or impair in any way the performance by the
Executive of the obligations hereunder.  In addition, the Executive has
disclosed to the Company all restraints, confidentiality commitments, and other
employment restrictions that he has with any other employer, person or
entity.  The Executive covenants that in connection with his provision of
services to the Company, the Executive shall not breach any obligation (legal,
statutory, contractual or otherwise) to any former employer or other person,
including, but not limited to, obligations relating to confidentiality and
proprietary rights.
 
(ii) Upon and after the Executive’s termination or cessation of employment with
the Company and until such time as no obligations of the Executive to the
Company hereunder exist, the Executive shall (A) provide a complete copy of this
Agreement to any
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
person, entity or association engaged in a competing business with whom or which
the Executive proposes to be employed, affiliated, engaged, associated or to
establish any business or remunerative relationship prior to the commencement of
any such relationship and (B) shall notify the Company of the name and address
of any such person, entity or association prior to the commencement of such
relationship.
 
6. Legal and Equitable Remedies.  Because the Executive’s services are personal
and unique and the Executive has had and will continue to have access to and has
become and will continue to become acquainted with the proprietary information
of the Company, and because any breach by the Executive of any of the
restrictive covenants contained in Section 5 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 5 and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 5.  The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 5 are unreasonable
or otherwise unenforceable.  The Executive irrevocably and unconditionally (a)
agrees that any legal proceeding arising out of this paragraph may be brought in
the United States District Court for the District of New Jersey, or if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in Mercer County, New Jersey, (b) consents to the
non-exclusive jurisdiction of such court in any such proceeding, and (c) waives
any objection to the laying of venue of any such proceeding in any such
court.  The Executive also irrevocably and unconditionally consents to the
service of any process, pleadings, notices or other papers.
 
7. Arbitration; Expenses.  In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Trenton, New
Jersey in accordance with the National Rules for the Resolution of Employment
Disputes then in effect of the American Arbitration Association, before an
arbitrator agreed to by both parties.  If the parties cannot agree upon the
choice of arbitrator, the Company and the Executive will each choose an
arbitrator.  The two arbitrators will then select a third arbitrator who will
serve as the actual arbitrator for the dispute, controversy or claim.  Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction.  This arbitration provision shall be
specifically enforceable.  The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement.  Each party shall be responsible for its own expenses, unless the
Executive shall prevail in an arbitration proceeding as to any material issue,
in which case the Company shall reimburse the Executive for all reasonable
costs, expenses and fees relating to the conduct of the arbitration, and shall
share the fees of the American Arbitration Association.  The Company shall pay
the reasonable costs, expenses and fees relating to the conduct of the
arbitration to the Executive within thirty (30) days after the date on which it
is finally determined that the Executive has prevailed on any material issue
which is the subject of such arbitration.
 
 
 
9

--------------------------------------------------------------------------------

 
 
8. Survivability.  The respective rights and obligations of the parties under
this Agreement shall survive any termination of the Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations.
 
9. Assignment.  All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place and the Executive acknowledges that in such event the obligations of
the Executive hereunder, including but not limited to those under Section 5,
will continue to apply in favor of the successor.
 
10. Entire Agreement; Amendment; Waiver.  This Agreement sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except upon
written amendment approved by the Board and executed on its behalf by a duly
authorized officer (other than the Executive) and by the Executive.  This
Agreement supersedes the provisions of any employment or other agreement between
the Executive and the Company that relate to any matter that is also the subject
of this Agreement.
 
11. Remedies Cumulative; No Waiver.  No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity.  No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.
 
12. Beneficiaries/References.  The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Executive’s death by giving the Employer written notice
thereof.  In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, reference in this Agreement to the Executive shall
be deemed, where appropriate, to refer to the Executive’s beneficiary, estate or
other legal representative.
 
13. Withholding.  All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or
regulation.  The Executive shall bear all expense of, and be solely
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
responsible for, all federal, state and local taxes due with respect to any
payment received under this Agreement.
 
14. Indemnification.  The Company agrees to indemnify and hold the Executive
harmless to the fullest extent permitted by the laws of the State of Delaware
and under the bylaws of the Company, both as in effect at the time of the
subject act or omission.  In connection therewith, the Executive shall be
entitled to the protection of any insurance policies which the Company elects to
maintain generally for the benefit of the Company’s directors and officers,
against all costs, charges and expenses whatsoever incurred or sustained by the
Executive in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of his being or having been a director,
officer or employee of the Company.  This provision shall survive any
termination of the Executive’s employment hereunder.
 
15. Notices.  Any notice or communication required or permitted under the terms
of this Agreement shall be in writing and shall be delivered personally, or sent
by registered or certified mail, return receipt requested, postage prepaid, or
sent by nationally recognized overnight carrier, postage prepaid, or sent by
facsimile transmission to the Company at the Company’s principal office and
facsimile number or to the Executive at the address and facsimile number, if
any, appearing on the books and records of the Company.  Such notice or
communication shall be deemed given (a) when delivered if personally delivered;
(b) five (5) mailing days after having been placed in the mail, if delivered by
registered or certified mail; (c) the business day after having been placed with
a nationally recognized overnight carrier, if delivered by nationally recognized
overnight carrier, and (d) the business day after transmittal when transmitted
with electronic confirmation of receipt, if transmitted by facsimile.  Any party
may change the address or facsimile number to which notices or communications
are to be sent to it by giving notice of such change in the manner herein
provided for giving notice.  Until changed by notice, the following shall be the
address and facsimile number to which notices shall be sent:
 
If to the Company, to:
 
Antares Pharma, Inc.
Princeton Crossroads Corporate Center
250 Phillips Boulevard, Suite 290
Ewing, New Jersey 08618
Attn: ­­­­­­Chief Executive Officer
(609) 359-3015 (facsimile)


With a copy to:
Morgan, Lewis and Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attn: Amy Pocino Kelly, Esq.
(877) 432-9652 (facsimile)


If to the Executive, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
by notice to each other person entitled to receive notices in the manner
specified in this Section 15.
 
16. Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflict
of law principles.
 
17. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.
 
18. Headings; Gender.  The headings of sections and subsections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.
 
19. Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.  If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.
 
[Signature Page Follows]
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
 
 
 

   ANTARES PHARMA, INC.            
 By:
/s/ Jack Stover      Name: Jack Stover      Its:   President          

 
 
 

   EXECUTIVE            /s/ Kaushik Dave    Kaushik Dave        

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
ANTARES PHARMA, INC.
2006 EQUITY INCENTIVE PLAN
 INCENTIVE STOCK OPTION AWARD AGREEMENT


 
 


 

 Summary of Option Award             Optionee  Kaushik Dave       Date of Option
Award  January 28, 2008       Number of Shares Granted  175,000       Exercise
Price  $__.___ per share       Term/Expiration Date  Ten Years from    Date of
Option Award Agreement       Vesting Schedule  8.333% per Quarter    

 
 
This Employee Stock Option Award Agreement (“the Agreement”) is made and entered
into effective as of January 28, 2008 by and between Antares Pharma, Inc., a
Delaware corporation (the “Company”), and Dave Kaushik (“Optionee”).


WHEREAS, the Company has adopted the Antares Pharma, Inc. 2006 Equity Incentive
Plan (the “Plan”), which permits issuance of stock options among other things
for the purchase of shares of the Common Stock, $.01 par value, of the Company
(the “Common Stock”), and the Company wishes to grant this stock option to
Optionee pursuant to the Plan. (Capitalized terms used herein but not otherwise
defined herein have the meanings assigned to them in the Plan.)
 


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the Company and Optionee
do hereby agree as follows:


Section 1. Grant of Option.


The Company hereby grants Optionee, as of the date of this Agreement, the right
and option (hereinafter called the “Option”) to purchase all or any part of an
aggregate of 175,000 shares of the Common Stock at the price of $__________ per
share and subject to all of the terms and conditions of this Agreement and of
the Plan. It is understood and agreed that such price is not less than 100% of
the Fair Market Value of each such share on the date of this Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 


Section 2. Duration and Exercisabilily.


(a) The Option may not be exercised by Optionee except as set forth below, and
the Option shall in all events terminate ten years from the date hereof. Subject
to the other terms and conditions set forth herein, the Option shall vest and
may be exercised by the Optionee in cumulative installments as follows:
 
 
 


 

   Cumulative percentage  On or after each of  of shares as to which  the
following dates:  the Option is exercisable      April 28, 2008, and each
 8.333% per quarter  consecutive ten Quarters    July 28, 2010  8.377%    

 




Optionee shall advance on the vesting schedule only if employed by the Company
on the applicable vesting date.


(b) During the lifetime of Optionee, the Option shall be exercisable only by
Optionee. The Option shall not be assignable or transferable by Optionee,
otherwise than by will or the laws of descent or distribution.


(c) Notwithstanding the vesting provisions herein, the Option may be exercised
as to 100% of the shares of Common Stock for which the Option was granted on the
date of a “change of control”, as hereinafter defined, if the Optionee is
employed by the Company on the date of the change of control. A “change of
control” shall mean any of the following:

 
(i)
A sale of all or substantially all of the assets of the Company;


 
(ii)
A reorganization of the Company wherein the holders of Common Stock receive
stock in another company, a merger of the Company with another company wherein
there is an 80% or greater change in the ownership of the Common Stock as a
result of such merger, or any other transaction in which the Company (other than
as the parent corporation) is consolidated for federal income tax purposes or is
eligible to be consolidated for federal income tax purposes with another
corporation;

 


(iii)
In the event that the Common stock is traded on an established securities
market: a public announcement that any person has acquired or has the right to
acquire beneficial ownership of more than 50% of the then outstanding Common
Stock and for this purpose the terms “person” and “beneficial ownership” shall
have the meanings provided in Section 13(d) of the Securities and Exchange
Commission; or the commencement of or public announcement of an intention to
make a tender offer for more than 50% of the then outstanding Common Stock; and



 
 
 
 
2

--------------------------------------------------------------------------------

 

 
(iv)
The Board of Directors of the Company, in its sole and absolute discretion,
determines that there has been a sufficient change in the share ownership of the
Company to constitute a change of the effective ownership or control of the
Company.

 
 
Section 3. Effect of Termination of Employment.


(a) In the event that Optionee shall cease to be employed by the Company or its
Affiliates for any reason other than Optionee’s gross and willful misconduct or
Optionee’s death or disability, Optionee shall have the right to exercise the
Option at any time within three months after such termination of employment to
the extent of the full number of shares Optionee was entitled to purchase under
the Option on the date of termination, subject to the condition that the Option
shall not be exercisable after the expiration of its term.


(b) In the event that Optionee shall cease to be employed by the Company or its
Affiliates by reason of Optionee’s gross and willful misconduct during the
course of employment (as reasonably determined by the Company), the Option shall
terminate as of the date of the misconduct.


(c) If Optionee shall die while in the employ of the Company or its Affiliates
or within three months after termination of employment for any reason other than
gross and willful misconduct, or if Optionee shall be come disabled within the
meaning of Section 22(e)(3) of the Code while in the employ of the Company or
its Affiliates and Optionee shall not have fully exercised the Option, the
Option may be exercised at any time within twelve months after Optionee’s death
or disability by the legal representative or, if applicable, guardian of
Optionee, or by any person to whom the Option is transferred by will or the
applicable laws of descent or distribution, to the extent of the full number of
shares Optionee was entitled to purchase under the Option on the date of death
(or termination of employment, if earlier) or disability and subject to the
condition that the Option shall not be exercisable after the expiration of its
term.


Section 4. Manner of Exercise.


(a) The Option may only be exercised by Optionee or other proper party by
delivery, within the Option period, of written notice to the Company at its
principal office. The notice shall state the number of shares as to which the
Option is being exercised. The Company will verify the appropriateness of the
election and determine the amounts of compensation and related withholding tax.


(b) The exercise amount and applicable taxes must be tendered by the Optionee or
other proper party prior to the issuance of shares covered by the notice of
exercise. Payment shall be made to the Company in cash (including bank check,
certified check, personal check, or money order), or, at the discretion of the
Company and as specified by the Company, (i) by delivering certificates for
Common Stock already owned by the Optionee or other proper party having a
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
Fair Market Value as of the date of exercise equal to the full purchase price of
the shares as to which the Option is exercised, (ii) by delivery (including
facsimile) to the Company or its designated agent of an executed irrevocable
option exercise form together with irrevocable instructions to a broker-dealer
to sell a sufficient portion of the shares as to which the Option is exercised
and deliver the sale proceeds directly to the Company to pay for the exercise
price, (iii) a combination of the foregoing methods of payment, or (iv) such
other consideration and method of payment for the issuance of shares as may be
permitted under applicable laws and allowed by the Company.


(c) The exercise of the Option is contingent upon receipt from Optionee (or
other proper person exercising the Option) of a representation that, at the time
of such exercise, it is Optionee’s intention to acquire the shares being
purchased for investment and not with a view to the distribution or sale thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”); provided, however, that the receipt of such representation shall not be
required upon exercise of the Option in the event that, at the time of such
exercise, the shares subject to the Option shall have been properly registered
under the Securities Act and all applicable state securities laws. Such
representation shall be in writing and in such form as the Company may
reasonably request. The certificate representing the shares so issued for
investment shall be imprinted with an appropriate legend setting forth all
applicable restrictions on the transferability of such shares.


Section 5. Miscellaneous.


(a) The Option is issued pursuant to the Plan and is subject to all of the terms
and conditions thereof. Optionee acknowledges receipt of a copy of the Plan and
represents to the Company that he or she is familiar with the provisions
thereof.


(b) Nothing in this Agreement shall confer on Optionee any right to continue in
the employ of the Company or any Affiliate of the Company or affect, in any way,
the right of the Company or any Affiliate of the Company to terminate Optionee’s
employment at any time.


(c) Until Optionee or any other proper party has been issued the shares as to
which this Option has been exercised, he or she shall possess no rights as a
shareholder with respect to such shares.


(d) The exercise of all or any part of the Option shall only be effective at
such time as the sale of the Common Stock pursuant to such exercise will not
violate any federal or state securities laws.


 (e) If there shall be any change in the Common Stock subject to the Option,
through any dividend or other distribution (whether in the form of cash, shares
of Common Stock, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
shares of Common Stock or other securities of the Company or other similar
corporate transaction or event, then, in order to prevent dilution or
enlargement of the option rights granted
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
hereunder, the Company shall make appropriate adjustments in accordance with the
Plan in the number and type of shares of Common Stock (or other securities or
other property) subject to the Option and the exercise price with respect to the
Option; provided, however, that the number of shares of Common Stock subject to
the Option shall always be a whole number.


(f) The Company shall at all times during the term of the Option reserve and
keep available such number of shares of the Common Stock as will be sufficient
to satisfy the requirements of this Agreement.


(g) If Optionee shall dispose of any of the shares of Common Stock acquired upon
exercise of the Option within two years from the date hereof or within one year
after exercise of the Option, then, in order to provide the Company with the
opportunity to claim the benefit of any income tax deduction which may be
available to it under the circumstances, Optionee shall promptly notify the
Company of the dates of acquisition and disposition of such shares, the number
of shares so disposed of, and the consideration, if any, received for such
shares. In order to comply with all applicable federal and state income tax laws
and regulations, the Company may take such action as it deems appropriate to
ensure that, if necessary, all applicable federal or state payroll, withholding,
income or other taxes are withheld or collected from Optionee.


IN WITNESS WHEREOF, this Agreement is hereby executed effective as of the date
first set forth above.
 

  Antares Pharma, Inc.          
 
By:
        Robert F. Apple      Title: Senior Vice President & CFO          

 
 
 


 
5

--------------------------------------------------------------------------------

 






EXHIBIT B




CORP 305.1                                  Proprietary Information and
Invention Assignment Agreement




As an employee of Antares Pharma, Inc. (the "Company"), I acknowledge that the
Company operates in a competitive environment and that it enhances its
opportunities to succeed by establishing policies designed to identify and
secure the Company's Intellectual Property and Confidential Information. This
Agreement is designed to make clear that:


 
i)
I will maintain the confidentiality of the Company's Proprietary Information and
use such Proprietary Information for the exclusive benefit of the Company;

 
ii)
inventions that I create will be owned by the Company; and

 
iii)
my activities separate from the Company will not conflict with the Company's
development of its proprietary rights.



In consideration of my employment and/or the continuation of my employment by
the Company, I hereby agree as follows:


1.           Provisions Related to Trade Secrets


 
(a)
I acknowledge that the Company possesses and will continue to develop and
acquire valuable Proprietary Information (as defined below), including
information that I may develop or discover as a result of my employment with the
Company.



 
(b)
As used in this Agreement, "Proprietary Information" means any information
(including any compilation, device, method, technique or process) that derives
independent economic value, actual or potential, from not being generally known
to the public or other persons who can obtain economic value from its disclosure
or use, and includes information of the Company, its customers, suppliers, joint
ventures, licensors, licensees, distributors and other persons and entities with
whom the Company does business.



 
(c)
I will not disclose or use at any time, either during or after my employment
with the Company, any Proprietary Information except for the exclusive benefit
of the Company as required by my duties for the Company, or as the Company
expressly may consent to in writing. I will cooperate with the Company to
implement reasonable measures to maintain the secrecy of, and will use my best
efforts to prevent the unauthorized disclosure, use or reproduction of, all
Proprietary Information.



 
(d)
Upon leaving employment with the Company for any reason, I immediately will
deliver to the Company any property, records, documents and other tangible
materials (including all copies) in my possession or under my control, including
data incorporated in word processing, computer and other data storage media,
containing or disclosing Proprietary Information.



 
 
1

--------------------------------------------------------------------------------

 
 

 
2.           Ownership of Inventions


 
(a)
I agree to communicate to the Company as promptly and fully as practicable all
Inventions (as defined below) conceived or reduced to practice by me (alone or
jointly by others) at any time during my employment with the Company. I hereby
assign to the Company and/or its nominees all my right, title and interest in
such Inventions, and all my right, title and interest in any patents,
copyrights, patent applications or copyright applications based thereon. I will
give the Company and/or its nominees (at no expense to me) any assistance it
reasonably requires to perfect, protect and use its rights to all such
Inventions anywhere in the world.



 
(b)
As used in this Agreement, the term "Inventions" includes, but is not limited
to, all discoveries, improvements, processes, developments, designs, know-how,
data, computer programs and formulae, whether patentable or unpatentable or
protectable by copyright or other intellectual property law.



 
(c)
Any provision in this Agreement requiring me to assign my rights in any
Invention does not apply to an Invention for which no equipment, supplies,
facility or trade secret information of the Company was used, and which was
developed entirely on my own time, and which:



 
(i)
does not relate directly to the Company's business or to the Company's
anticipated research or development, or



 
(ii)
does not result from any work performed by me for the Company.

 
 
(d)
I hereby designate and appoint the Company and each of its duly authorized
officers as my agent and attorney-in-fact to act for and in my behalf to execute
and file any document, and to do all other lawfully permitted acts to further
the prosecution, issuance and enforcement of patents, copyrights and other
proprietary rights with the same force and effect as if executed and delivered
by





3.           Conflicts With Other Activities




I understand that my employment with the Company and my compliance with this
Agreement do not and will not breach any agreement to keep in confidence any
information acquired by me prior to or outside of my employment with the
Company. I have not brought and will not bring with me to the Company for use in
the performance of my duties at the Company any materials, documents or
information of a former employer or any third party that are not generally
available
 
 
 
2

--------------------------------------------------------------------------------

 


to the public unless I have obtained express written authorization from the
owner for their possession and use by or for the Company. I have not entered
into and will not enter into any agreement, either oral or written, in conflict
with this Agreement.




4.           Miscellaneous




(a)           My obligations under this Agreement may not be modified or
terminated, in whole or in any part, except in a writing signed by the Company.
Any waiver by the Company of a breach of any provision of this Agreement will
not operate or be construed as a waiver of any subsequent breach.


(b)           Each provision of this Agreement will be treated as a separate and
independent clause, and the unenforceability of anyone provision will in no way
impair the enforceability of any other provision. If any provision is held to be
unenforceable, such provision will be construed by the appropriate judicial body
by limiting or reducing it to the minimum extent necessary to make it legally
enforceable.


(c)           My obligations under this Agreement will survive the termination
of my employment, regardless of the manner of such termination. This Agreement
will inure to the benefit of and will be binding upon the successors and assigns
of the Company.


(d)           I understand that the provisions of this Agreement are a material
condition to my employment and/or continued employment with the Company. I also
understand that this Agreement is not an employment contract, and nothing in
this Agreement creates any right to my continuous employment by the Company, or
to my employment for any particular term.


(e)           Any breach of this Agreement likely will cause irreparable harm to
the Company for which money damages could not reasonably or adequately
compensate the Company. Accordingly, I agree that the Company will be entitled
to injunctive














 
3

--------------------------------------------------------------------------------

 


















SIGNING THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS OF TRUST AND AFFECTS THE
EMPLOYEE'S RIGHTS TO INVENTIONS THE EMPLOYEE MAY MAKE DURING HIS/HER EMPLOYMENT.
 

         
 
   
 
 
Employee Signature
   
Employee Name (printed) 
 
 
        Date:                     ACCEPTED AND AGREED TO:                  
ANTARES PHARMA, INC.                  
By:                                                                      
Authorized Signer        

 
4